Opinion issued July 23, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00132-CV
                            ———————————
                        CITY OF HOUSTON, Appellant
                                        V.
                        SHIRLEY JOHNSON, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-31340


                          MEMORANDUM OPINION

      Appellant, the City of Houston, has filed a motion to dismiss this appeal. More

than ten days have elapsed since the filing of the motion, and no party has objected

to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2